WR-84,353-01
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 12/16/2015 9:55:34 AM
                                                                        Accepted 12/18/2015 4:28:31 PM
                                                                                         ABEL ACOSTA
                  IN THE COURT OF CRIMINAL APPEALS                                               CLERK

EX PARTE                                 §                         RECEIVED
                                                            COURT OF CRIMINAL APPEALS
                                         §                        12/18/2015
                                         §                    ABEL ACOSTA, CLERK
                                         § WRIT NO. _________________
KIMBALL D. HAILEY II                     § TRIAL NO. C-213-010508-1152280-A

   FIRST MOTION FOR EXTENSION OF TIME FOR RESOLUTION OF
           ISSUES AND SUBMISSION OF WRIT RECORD

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW, the 213th Judicial District Court of Tarrant County Texas and

moves this Court to grant an additional thirty (30) day extension of time for resolution

of the issues and submit the writ record in this case. The following allegations are

made in support of this motion:

                                    I.
                            PROCEDURAL HISTORY

       On June 14, 2010, KIMBALL D. HAILEY II (“Applicant”), was convicted by a

jury of capital murder. The trial court then sentenced Applicant to confinement for life

in the Texas Department of Criminal Justice – Institutional Division.

       On October 18, 2012, the Second Court of Appeals affirmed the trial court’s

judgment. Hailey v. State, 413 S.W.3d 457 (Tex. App. – Fort Worth Oct. 18, 2012,

pet. ref’d).

       On June 30, 2015, Applicant filed this application for writ of habeas corpus.


                                           1
The State was served on that date.

      The trial court’s 180 day deadline to resolve the issues in this application for

writ of habeas corpus is December 28, 2015, because December 27, 2015, is a Sunday.

See Tex. R. App. 73.5.



                             II.
      AN ADDITIONAL THIRTY DAY EXTENSION IS REQUESTED

      The trial court requests that this Court grant an additional thirty (30) day

extension of time for resolution of the issues and submit the writ record in this

application. If this extension is granted, the resolution of the issues would be

accomplished on or before January 26, 2016, and the writ record submitted on or

before January 27, 2016.

      This extension is not sought for purposes of delay. Additional time is needed to

determine whether the appellate record supports or rebuts Applicant’s ineffective

assistance of counsel claims.




      WHEREFORE, PREMISES CONSIDERED, the trial court prays that this Court

grant an additional thirty (30) day extension for resolution of the issues in this case and

                                            2
order that the issues be resolved by on or before January 26, 2016, and the writ

record submitted on or before January 27, 2016.

                                           Respectfully submitted,


                                           /s/ CHARLES P. REYNOLDS
                                           CHARLES PATRICK REYNOLDS
                                           Judicial Staff Counsel and
                                           Post-Conviction Magistrate
                                           Tarrant County, Texas
                                           401 W. Belknap
                                           Fort Worth, Texas 76196
                                           (817) 884-2326
                                           Fax (817) 884-2312
                                           State Bar No. 00789580




                                       3
                        CERTIFICATE OF SERVICE

      A true copy of the above First Motion for Extension of Time for Resolution of

Issues has been hand-delivered to Hon. Andréa Jacobs, Assistant Criminal District

Attorney, Tarrant County District Attorney’s Office and mailed to Applicant, Mr.

Kimball D. Hailey, TDCJ-ID# 01650116, French Robertson Unit, 12071 FM 3522,

Abilene, Texas 79601 on the 16th day of December, 2015.


                                            /s/ CHARLES P. REYNOLDS
                                            CHARLES PATRICK REYNOLDS




                                        4